  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, California 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                       MOTION TO ABANDON PERSONAL
                        Debtor.                           PROPERTY
 14

 15                                                       [No Hearing Required Unless Requested]

 16

 17           Doris A. Kaelin, Trustee in Bankruptcy of the estate of the above-named Debtor, hereby

 18   moves the Court for an order authorizing her to abandon a Ford Van, on the terms more fully set

 19   forth in the Notice and Opportunity for Hearing on Motion to Abandon Personal Property (“Notice”)

 20   filed herewith.

 21           A copy of the Notice is attached hereto as Exhibit A and is incorporated by reference.

 22
      DATED: July 3, 2019                 RINCON LAW LLP
 23

 24

 25                                       By: /s/ Gregg S. Kleiner
                                              GREGG S. KLEINER
 26                                           Counsel for DORIS A. KAELIN,
                                              Trustee in Bankruptcy
 27

 28

Case: 18-50398      Doc# 220      Filed: 07/03/19   Entered: 07/03/19 11:05:13       Page 1 of 2       1
                                             UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN JOSE DIVISION

In re                                                          Case No. 18-50398 MEH
                                                               Chapter 7
         TECHSHOP, INC.,                                       Hon. M. Elaine Hammond

                                                               NOTICE AND OPPORTUNITY FOR HEARING ON MOTION
                  Debtor.                                      TO ABANDON PERSONAL PROPERTY

                                                               [No Hearing Required Unless Requested]


TO CREDITORS, THE UNITED STATES TRUSTEE AND OTHER PARTIES IN INTEREST:

         PLEASE TAKE NOTICE THAT Doris Kaelin, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of TechShop, Inc.
(“Debtor”) files this notice of intent to abandon the estate’s right, title and interest in and to certain a 2006 Ford Econoline Cargo Van
(VIN#1FTSE34L86DB08027) (the “Van”). The Van is located in St. Louis, MO and is not operational. The Trustee is informed that
the value of the Van is less than the estimated legal costs and commissions the estate would incur if it sought to sell the Van.

         Section 554 of the Bankruptcy Code provides that the Trustee may abandon property of the estate that is of inconsequential
value to the estate or is a burden to the estate. The Trustee has concluded that the Property is burdensome to the estate and of
inconsequential value to the estate.

          PLEASE TAKE FURTHER NOTICE THAT Local Rule 9014-1 of the United States Bankruptcy Court for the Northern
District of California prescribes the procedures to be followed with respect to any objection to the proposed abandonment described
above or any request for hearing thereon.

Any objection to the requested relief, or a request for hearing on the matter, must be filed and served upon the initiating party
within 21 days of mailing the notice;

Any objection or request for a hearing must be accompanied by any declarations or memoranda of law any requesting party
wishes to present in support of its position;

If there is no timely objection to the requested relief or a request for hearing, the court may enter an order granting the relief
by default; and

In the event of a timely objection or request for hearing, the initiating party will give at least seven days’ written notice of the
hearing to the objecting or requesting party, and to any trustee or committee appointed in the case.

         PLEASE TAKE FURTHER NOTICE THAT as of January 1, 2005, the United States Bankruptcy Court for the Northern
District of California has adopted mandatory electronic filing. If you are not currently qualified to file papers with the Court
electronically, you should consult the Court’s website (www.canb.uscourts.gov).

DATED: July 3, 2019                         RINCON LAW LLP




                                            By: /s/ Gregg S. Kleiner
                                                GREGG S. KLEINER
                                                Counsel for DORIS A. KAELIN,
                                                Trustee in Bankruptcy

Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP, 268 Bush Street, Suite 3335, San Francisco, California 94104
Telephone No.: 415-672-5991 / Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com




                                                                                                                                        1
                                                                                                                  EXHIBIT A
        Case: 18-50398           Doc# 220          Filed: 07/03/19          Entered: 07/03/19 11:05:13                 Page 2 of 2
